923 F.2d 849Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.TELESAVER, INCORPORATED, Vista Technologies, Incorporated,Plaintiffs-Appellants,v.UNITED STATES TRANSMISSION SYSTEMS, INCORPORATED, Defendant-Appellee,andRichard J. Goldman, Counterclaim Defendant.
No. 90-3502.
United States Court of Appeals, Fourth Circuit.
Argued Dec. 3, 1990.Decided Jan. 22, 1991.Rehearing and Rehearing In Banc Denied Feb. 21, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Norman P. Ramsey, District Judge.  (CA-86-2300-R)
Franklin Terrell Caudill, Semmes, Bowen & Semmes, Baltimore, Md.  (Argued), for appellants;  Harry M. Rifkin, Semmes, Bowen & Semmes, Baltimore, Md., on brief.
John Sargent Kinzey, Jr., Leboeuf, Lamb, Leiby & Macrae, New York City (Argued), for appellee;  John M. Aerni, Leboeuf, Lamb, Leiby & McRae, New York City, Michael D. Berman, Kaplan, Heyman, Greenberg, Engleman & Belgrad, P.A., Baltimore, Md., on brief.
D.Md., 687 F.Supp. 997.
AFFIRMED.
Before PHILLIPS and NIEMEYER, Circuit Judges, and ROBERT R. MERHIGE, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Telesaver, Inc. and Vista Technologies, Inc. appeal on a multitude of grounds the decisions of the district court in the resolution of this case which dealt principally with an alleged breach of contract.  Our review of the record and the district court's opinions discloses that this appeal is without merit.    Telesaver, Inc. v. United States Transmission Systems, Inc., CA-86-2300-R (D.Md. March 7, 1990);  Telesaver, Inc. v. United States Transmission Systems, Inc., 687 F.Supp. 997 (D.Md.1988).  Finding no error on the part of the district court, we affirm.


2
AFFIRMED.